Exhibit 10.39
Execution copy
 
U.S. $15,000,000
CREDIT AGREEMENT
Dated as of July 20, 2007
between
FIRSTMERIT CORPORATION
as Borrower
and
SunTrust Bank,
as Lender
 

 



--------------------------------------------------------------------------------



 



Exhibit 10.39
TABLE OF CONTENTS

                      Page SECTION 1. DEFINITIONS     1  
1.01.
  Certain Defined Terms     1  
1.02.
  Types of Advances     9   SECTION 2. THE ADVANCES     9  
2.01.
  The Commitment     9  
2.02.
  Advances     10  
2.03.
  Interest Elections     10  
2.04.
  Termination and Reduction of the Commitment     11  
2.05.
  Repayment of Advances; Note     11  
2.06.
  Prepayment of Advances     12  
2.07.
  Interest; Fees     12  
2.08.
  Alternate Rate of Interest     13  
2.09.
  Increased Costs     14  
2.10.
  Break Funding     14  
2.11.
  Taxes     15  
2.12.
  Payments Generally     15  
2.13.
  Designation of a Different Applicable Lending Office     16   SECTION 3.
CONDITIONS OF LENDING     16  
3.01.
  Condition Precedent to Initial Advance     16  
3.02.
  Conditions Precedent to Each Advance     17   SECTION 4. REPRESENTATIONS AND
WARRANTIES     17   SECTION 5. COVENANTS     19  
5.01.
  Covenants     19   SECTION 6. EVENTS OF DEFAULT     25  
6.01.
  Events of Default     25   SECTION 7. MISCELLANEOUS     26  
7.01.
  Amendments, Etc.     26  
7.02.
  Notices, Etc.     27  
7.03.
  No Waiver; Remedies     27  
7.04.
  Costs, Expenses and Indemnification     27  
7.05.
  Assignments and Participations     28  
7.06.
  Governing Law; Submission to Jurisdiction     29  
7.07.
  Severability     30  
7.08.
  Execution in Counterparts     30  
7.09.
  Survival     30  
7.10.
  Waiver of Jury Trial     30  
7.11.
  No Fiduciary Relationship     30  
7.12.
  Captions     30  
7.13.
  USA PATRIOT Act     30  
7.14.
  Confidentiality     30     EXHIBITS:          
EXHIBIT A
  FORM OF NOTE        

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of July 20, 2007, between FIRSTMERIT
CORPORATION, an Ohio corporation (the “Borrower”), and SunTrust Bank (the
“Lender”).
          The Borrower has requested that the Lender make advances to it in an
aggregate principal amount up to but not exceeding $15,000,000 at any one time
outstanding, and the Lender is prepared to make such advances on and subject to
the terms and conditions hereof. Accordingly, the parties hereto agree as
follows:
     SECTION 1. DEFINITIONS
     1.01. Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
     “Advance” has the meaning specified in Section 2.01.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, provided, that for this purpose, any Person more than 5% of the
outstanding Voting Shares of which is owned directly or indirectly by the
Borrower shall be deemed to be an Affiliate of the Borrower.
     “Applicable Facility Fee Rate”, “Applicable Margin” with respect to LIBO
Rate Advances, “Applicable Margin” with respect to Base Rate Advances and
“Applicable Utilization Fee Rate” shall mean, for any day, the respective rate
per annum set forth in the table below opposite the Rating Level prevailing on
such day under the caption “Applicable Facility Fee Rate”, “Applicable Margin —
LIBO Rate Advances” “Applicable Margin — Base Rate Advances” or “Applicable
Utilization Fee Rate”, as the case may be:

                                              Applicable             Applicable
  Margin —   Applicable   Applicable     Facility Fee   LIBO Rate   Margin —
Base   Utilization Fee Rating Level   Rate   Advances   Rate Advances   Rate
Rating Level 1
    .08 %     .27 %     0.000 %     .05 %
Rating Level 2
    .10 %     .30 %     0.000 %     .05 %
Rating Level 3
    .125 %     .325 %     0.000 %     .05 %

Each change in the Applicable Facility Fee Rate, Applicable Margin with respect
to LIBO Rate Advances, Applicable Margin with respect to Base Rate Advances and
the Applicable Utilization Fee Rate resulting from a change in the Debt Rating
shall become effective on the date of announcement or publication by the
relevant Rating Agency of a change in the Debt Rating or, in the absence of such
announcement or publication, on the effective date of such change.

 



--------------------------------------------------------------------------------



 



-2-

          “Applicable Lending Office” means the office of the Lender specified
on the signature page hereof, or such other office of the Lender as the Lender
may from time to time specify to the Borrower.
          “Bank Regulatory Authority” shall mean the Board of Governors of the
Federal Reserve System, the Federal Deposit Insurance Corporation, the Financial
Services Authority, the Office of the Comptroller of the Currency, and any other
bank regulatory authority (including, without limitation, relevant state bank
regulatory authorities) having jurisdiction over the Borrower or any Insured
Subsidiary of the Borrower.
          “Base Rate” means, for any period, a fluctuating interest rate per
annum in effect from time to time which shall at all times be equal to the
higher of:
          (a) the per annum rate of interest announced publicly by SunTrust Bank
in Atlanta, Georgia, from time to time, to be its prime lending rate, and
          (b) 0.50% per annum above the Federal Funds Rate.
Each change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate.
          “Base Rate Advance” means, at any time, an Advance which bears
interest at the Base Rate.
          “Business Day” means (a) any day other than Saturday, Sunday, or a day
on which banks are not required or authorized to close in Atlanta, Georgia and
(b) if the applicable Business Day relates to any LIBO Rate Advance, which is
also a day on which dealings in deposits are carried on in the London interbank
market.
          “Cash Equivalents” means any of the following: (a) readily marketable
direct obligations of the United States of America, or of any agency or
instrumentality thereof, or obligations guaranteed as to principal and interest
by the United States of America, or of any agency thereof, in each case maturing
not more than 270 days from the date of acquisition thereof; and
(b) certificates of deposit issued by any bank or trust company organized under
the laws of the United States of America or any state thereof and having
capital, surplus and undivided profits of at least $500,000,000 and a rating
with respect to its public, long-term, unsecured, unsubordinated debt securities
of not less than “A” by S&P or “A2” by Moody’s, maturing not more than 270 days
from the date of acquisition thereof.
          “Change in Control” means that (i) any Person or group of Persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended) shall acquire beneficial ownership (within the meaning of Rule 13d-3
promulgated under said Act) of more than 20% of the outstanding Voting Shares of
the Borrower, or (ii) the Borrower shall cease to control at least 80% of the
outstanding Voting Shares of



--------------------------------------------------------------------------------



 



-3-

FirstMerit Bank or any other Insured Subsidiary, or (iii) during any period of
twenty-five (25) consecutive calendar months, a majority of the Board of
Directors of the Borrower shall no longer be composed of individuals (x) who
were members of said Board on the first day of such period, (y) whose election
or nomination to said Board was approved by individuals referred to in clause
(x) above constituting at the time of such election or nomination at least a
majority of said Board or (z) whose election or nomination to said Board was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of said Board.
          “Closing Date” means the date on which the Lender notifies the
Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” has the meaning specified in Section 2.01.
          “Commitment Termination Date” means December 1, 2008 or such earlier
date if terminated pursuant to Section 6.01.
          “Consent Order” means that certain Consent Order issued by the
Comptroller of the Currency of the United States of America on November 20,
2006, regarding certain reporting requirements and the development and
implementation of certain internal controls for FirstMerit Bank, which Consent
Order incorporates by reference the Stipulation and Consent to the Issuance of a
Consent Order, executed by the Board of Directors of FirstMerit Bank.
          “Consolidated Net Worth” means the aggregate of the capital stock,
surplus and retained earnings of the Borrower and its Consolidated Subsidiaries,
but excluding treasury stock and capital stock subscribed and unissued, all
determined on a consolidated basis.
          “Consolidated Non-Performing Assets” means, on any date, the aggregate
amount of loans and leases that are not accruing interest or that are 90 days or
more past due in the payment of principal and interest, in substance
foreclosures and foreclosed real estate and other foreclosed property of the
Borrower and its Consolidated Subsidiaries on such date (other than loans
guaranteed by the Government of the United States of America or any agency
thereof).
          “Consolidated Non-Performing Assets Ratio” means, at any time, the
ratio of (a) Consolidated Non-Performing Assets to (b) Consolidated Net Worth
plus Consolidated Reserve for Credit Losses.
          “Consolidated Reserve for Credit Losses” means, on any date, the
consolidated allowance for loan and lease losses for the Borrower and its
Consolidated Subsidiaries on such date.



--------------------------------------------------------------------------------



 



-4-

          “Consolidated Subsidiary” means, at any date, any Subsidiary of the
Borrower the accounts of which would be consolidated with those of the Borrower
in its consolidated financial statements if such statements were prepared in
accordance with GAAP as of such date.
          “Consolidated Tangible Net Worth” means Consolidated Net Worth less
the book value of goodwill, patents, trademarks, service marks, trade names,
copyrights, charters, franchises, certificates, permits and licenses and any
other intangible assets of the Borrower and its Consolidated Subsidiaries on a
consolidated basis.
          “Debt” of any Person means (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) obligations of such Person to pay the
deferred purchase price of property or services (excluding, however, trade
accounts payable arising in the ordinary course of business and not overdue),
(d) capital lease obligations of such Person, (e) Debt of others Guaranteed by
such Person, (f) Debt of others secured by a Lien on the property of such
Person, (g) all obligations of such Person to redeem, retire, defease or
otherwise make any payment in respect of shares of capital stock of such Person,
(h) all obligations, contingent or otherwise, of such Person in respect of
letters of credit or acceptances (other than commercial letters of credit in
respect of trade accounts payable and not overdue) and (i) the net liability of
such Person under Hedge Agreements.
          “Debt Ratings” means, as of any date of determination, the ratings
most recently published by the Rating Agencies relating to the unsecured,
unsupported senior long-term debt obligations of the Borrower.
          “Default” means an Event of Default or an event that, with notice or
lapse of time or both, would become an Event of Default.
          “Derivatives Liabilities” means, with respect to any Person, all
obligations of such Person in respect of any Hedge Agreement. The amount
outstanding under any Derivative Liability shall be the total amount of
termination or liquidation payments that would be due at the time if such
liabilities were to become due at such time.
          “Dollars” or “$” means lawful money of the United States of America.
          “Double Leverage Ratio” means, at any time, the ratio of (i) the
aggregate investment of the Borrower in capital stock of its Subsidiaries,
including its interest in undistributed earnings and intangibles (determined in
accordance with GAAP) of its Subsidiaries, to (ii) Consolidated Net Worth of the
Borrower.
          “Environmental Laws” means any and all present and future Federal,
state, local and foreign laws, rules or regulations, and any orders or decrees,
in each case as now or hereafter in effect, relating to the regulation or
protection of human health, safety or the environment or to emissions,
discharges, releases or threatened releases of Hazardous Materials into the
indoor or outdoor environment, including, without limitation, ambient



--------------------------------------------------------------------------------



 



-5-

air, soil, surface water, ground water, wetlands, land or subsurface strata, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials.
          “Equity Issuance” means (a) any issuance or sale by the Borrower of
(i) any of its capital stock, (ii) any warrants or options exercisable in
respect of its capital stock (other than any capital stock of the Borrower or
any warrants or options to purchase any capital stock of the Borrower that are
issued to directors, officers or employees of the Borrower pursuant to employee
benefit plans established in the ordinary course of business, or any capital
stock of the Borrower issued upon the exercise of any such warrants or options)
or (iii) any other security or instrument representing an equity interest (or
the right to obtain any equity interest) in the Borrower or (b) the receipt by
the Borrower from any Person not a shareholder of the Borrower of any capital
contribution (whether or not evidenced by any equity security issued by the
recipient of such contribution).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
          “Excluded Taxes” means, with respect to the Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office or
its Applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement or is
attributable to such Foreign Lender’s failure or inability to comply with
Section 2.11(d), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.11(a).
          “Events of Default” has the meaning specified in Section 6.01.
          “Federal Funds Rate” means a fluctuating interest rate per annum
determined by the Lender to be equal for each day to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by



--------------------------------------------------------------------------------



 



-6-

Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any Business Day, the
average of the quotations for such day on such transactions received by the
Lender from three Federal funds brokers of recognized standing selected by it.
          “FirstMerit Bank” means FirstMerit Bank, N.A., a national banking
association and a Subsidiary of the Borrower.
          “Foreign Lender” means any Person that becomes a “Lender” hereunder
(whether by assignment or otherwise) that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “GAAP” means generally accepted United States accounting principles.
          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise, other than agreements
to purchase goods at an arm’s length price in the ordinary course of business)
or (ii) entered into for the purpose of assuring in any other manner the holder
of such Debt of the payment thereof or to protect such holder against loss in
respect thereof (in whole or in part); provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedge Agreement” means any rate, basis, commodity, currency, debt or
equity swap, any cap, collar or floor agreement, or any similar agreement
entered into for the purpose of hedging risk.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Insured Subsidiary” means any insured depositary institution (as
defined in 12 U.S.C. §1813(c)(2) or any successor provision, as amended,
reenacted or redesignated from time to time) that is controlled (within the
meaning of 12 U.S.C. §1841(a)(2) or any



--------------------------------------------------------------------------------



 



-7-

successor provision as amended, reenacted or redesignated from time to time) by
the Borrower, including but not limited to FirstMerit Bank.
          “Interest Payment Date” means (a) with respect to any Base Rate
Advance, each Quarterly Date and the Commitment Termination Date and (b) with
respect to any LIBO Rate Advance, the last day of each Interest Period
therefore.
          “Interest Period” means, for any LIBO Rate Advance, the period
beginning on the date such LIBO Rate Advance is made, or converted from a Base
Rate Advance, or on the last day of the immediately preceding Interest Period
with respect thereto, and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each Interest Period
shall be 1, 2 or 3 months as the Borrower may select as provided in
Section 2.03; provided, however, that (i) each Interest Period that begins on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month,
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, except that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day and (iii) any Interest Period that would
otherwise extend beyond the Commitment Termination Date shall end on the
Commitment Termination Date.
          “LIBO Rate” means, with respect to any LIBO Rate Advance, for any
Interest Period, the offered rate for deposits in Dollars of a duration
comparable to such Interest Period appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such Reuters Screen, or any successor to
such Reuters Screen, providing rate quotations comparable to those currently
provided on such page of such Reuters Screen, as determined by the Lender from
time to time, for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) as of approximately 3:00 p.m.
(New York City time) on the date three Business Days prior to the commencement
of such Interest Period.
          “LIBO Rate Advance” means, at any time, an Advance which bears
interest at a rate based upon the LIBO Rate plus Applicable Margin.
          “LIBO Rate Reserve Percentage” for any Interest Period for any LIBO
Rate Advance means the effective rate (expressed as a percentage) at which
reserve requirements (including, without limitation, emergency, supplemental and
other marginal reserve requirements) are imposed on the Lender during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.



--------------------------------------------------------------------------------



 



-8-

          “Lien” means any mortgage, lien (statutory or otherwise), pledge or
security interest of any kind.
          “Material Adverse Effect” means a material adverse effect on (i) the
business or condition (financial or otherwise), operations, properties or
prospects of the Borrower or of any Insured Subsidiary, including FirstMerit
Bank, or of the Borrower and its Subsidiaries taken as a whole, (ii) the
legality, validity or enforceability of this Agreement or the Note, or (iii) the
ability of the Borrower to perform its obligations under this Agreement or the
Note.
          “Material Debt” means Debt in an aggregate outstanding principal
amount of $100,000 or more.
          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 4001(a)(3) of ERISA to which contributions have been made by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA.
          “Note” has the meaning specified in Section 2.05(b).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Plan” means an employee benefit or other plan established or
maintained by the Borrower or any ERISA Affiliate and that is covered by Title
IV of ERISA, other than a Multiemployer Plan.
          “Quarterly Date” means the last Business Day of each March, June,
September and December.
          “Rating Agencies” shall mean Standard & Poor’s Ratings Services and
Fitch Ratings or, in each case, any successor nationally recognized statistical
rating organization.
          “Rating Levels” shall mean, on any date of determination, (a) Rating
Level 1 if the Debt Rating is at least equal to “A-”, (b) Rating Level 2 if the
Debt Rating is at least equal to “Baa1” or “BBB+”, but does not fall within
Rating Level 1, and otherwise, (c) Rating Level 3; provided that (i) if the Debt
Rating of any Rating Agency is one level below the Debt Rating of the other
Rating Agency, the “Rating Level” will be determined based on the higher Rating
Level, (ii) if the Debt Rating of any Rating Agency is more than one level below
the Debt Rating of the other Rating Agency, the “Rating Level” will



--------------------------------------------------------------------------------



 



-9-

be determined based on the Debt Rating one level above the lower Rating Level,
and (iii) if and so long as such a rating is assigned by only one Rating Agency,
Rating Level 3 shall be deemed to apply.
          “SEC” means the Securities and Exchange Commission and any successor
thereto.
          “Solvent” means, with respect to any Person on a particular date, that
(i) the fair value of the total assets of such Person is greater than the total
amount of the liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, and (iv) such Person is not engaged in business,
and is not about to engage in business, for which such Person’s property would
constitute unreasonably small capital.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the Voting Shares is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.
          “SunTrust” means SunTrust Bank, a Georgia banking corporation.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any governmental
authority.
          “Voting Shares” means, at any time, as to any Person, the outstanding
securities of such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person.
     1.02. Types of Advances. The “Type” of an Advance refers to whether it is
at the time a Base Rate Advance or a LIBO Rate Advance.
     SECTION 2. THE ADVANCES.
     2.01. The Commitment. The Lender agrees, on the terms and conditions
hereinafter set forth, to make advances to the Borrower (each, an “Advance”) in
Dollars from time to time on any Business Day during the period from the date
hereof until the Commitment Termination Date in an aggregate principal amount up
to but not exceeding $15,000,000 at any one time outstanding (the “Commitment”).
Within the foregoing limits and subject to the terms and conditions of this
Agreement the Borrower may borrow, prepay and reborrow the amount of the
Commitment.



--------------------------------------------------------------------------------



 



-10-

     2.02. Advances. To request an Advance, the Borrower shall give the Lender
irrevocable, written notice of such Advance (i) in the case of a LIBO Rate
Advance, not later than 2:00 p.m. (Eastern Standard Time) on the second Business
Day prior to the date of such Advance or (ii) in the case of a Base Rate
Advance, not later than 11:00 a.m. (Eastern Standard Time) on the day of such
Advance. Each such notice shall be by telecopier, telex or cable and shall
specify the requested (i) date of such Advance, which shall be a Business Day,
(ii) Type of such Advance, (iii) amount of such Advance and (iv) in the case of
a LIBO Rate Advance, initial Interest Period for such Advance. Each Advance
shall be in a minimum principal amount of $1,000,000. The Lender will make the
proceeds of each Advance available to the Borrower by crediting the amount
thereof, in immediately available funds, by 3:00 p.m. (Eastern Standard Time) in
the case of a LIBO Rate Advance or 1:00 p.m. (Eastern Standard Time) in the case
of a Base Rate Advance, on the date of such Advance, to such account of the
Borrower in Atlanta, Georgia as the Lender and the Borrower may agree.
     2.03. Interest Elections. Each Advance initially shall be of the Type
specified in the notice of such Advance and, in the case of a LIBO Rate Advance,
shall have an initial Interest Period as specified in such notice. Thereafter,
the Borrower may elect to convert such Advance to the other Type or to continue
such Advance as the same Type from one Interest Period to the next, and, in the
case of a LIBO Rate Advance, may elect the duration of Interest Periods
therefore, all as provided in this Section 2.03. The Borrower may elect
different options with respect to different portions of the affected Advance, in
which case each such portion shall be considered a separate Advance (subject to
the minimum borrowing amount referred to in Section 2.02). To make an election
pursuant to this Section 2.03, the Borrower shall notify the Lender of such
election by telephone by the time that a notice of Advance would be required
under Section 2.02 if the Borrower were requesting an Advance of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic election shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Lender of a written interest
election request in a form acceptable to the Lender and signed by the Borrower.
Each telephonic and written interest election request shall specify the
following information:
          (i) the Advance to which such interest election request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Advance (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Advance);
          (ii) the effective date of the election made pursuant to such interest
election request, which shall be a Business Day;
          (iii) whether the resulting Advance is to be a Base Rate Advance or a
LIBO Rate Advance, or a specified combination thereof; and
          (iv) if the resulting Advance is a LIBO Rate Advance, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.



--------------------------------------------------------------------------------



 



-11-

If any such interest election request requests a LIBO Rate Advance but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. If the Borrower fails to deliver a
timely and complete interest election request with respect to a LIBO Rate
Advance prior to the end of the Interest Period applicable thereto, then, unless
such Advance is repaid as provided herein, at the end of such Interest Period
such Advance shall be converted to a Base Rate Advance. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Lender so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Advance may be converted to or continued (beyond
the end of the then current Interest Period) as a LIBO Rate Advance and (ii)
unless repaid, each LIBO Rate Advance shall be converted to a Base Rate Advance
at the end of the Interest Period applicable thereto.
     2.04. Termination and Reduction of the Commitment.
          (a) Unless previously terminated, the Commitment shall automatically
terminate on the Commitment Termination Date.
          (b) The Borrower shall have the right to terminate or reduce the
unused Commitment at any time or from time to time; provided, that (i) the
Borrower shall give irrevocable, written notice of each such termination or
reduction to the Lender at least three Business Days before such termination or
reduction, (ii) each partial reduction shall be in an aggregate amount of not
less than $1,000,000 and (iii) the Borrower shall not terminate or reduce the
Commitment if, after giving effect to any concurrent prepayment of the Advances
pursuant to Section 2.05, the aggregate outstanding principal amount of the
Advances would exceed the Commitment.
          (c) The Commitment once terminated or reduced under this Section 2.04
may not be reinstated.
     2.05. Repayment of Advances; Note.
          (a) The Borrower promises to repay to the Lender the full outstanding
principal amount of the Advances on the Commitment Termination Date.
          (b) The Advances shall be evidenced by a single promissory note of the
Borrower (the “Note”) in substantially the form of Exhibit A hereto, dated the
date hereof, payable to the Lender in a principal amount equal to the amount of
the Commitment and otherwise duly completed. The Lender is hereby authorized by
the Borrower to endorse on the schedule (or a continuation thereof) attached to
the Note the date, amount and Type of and Interest Period (if any) for each
Advance made by the Lender to the Borrower hereunder and the date and the amount
of each payment or prepayment of principal of such Advance received by the
Lender; provided, that any failure by the Lender to make any such endorsement
shall not affect the obligations of the Borrower under the Note or hereunder.



--------------------------------------------------------------------------------



 



-12-

     2.06. Prepayment of Advances.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Advance in whole or in part, subject to the requirements of
this Section 2.06.
          (b) The Borrower shall notify the Lender by telephone (confirmed by
telecopy) of any optional prepayment hereunder (i) in the case of prepayment of
a LIBO Rate Advance, not later than 2:00 p.m. (Eastern Standard Time) two
Business Days before the date of prepayment or (ii) in the case of prepayment of
an Base Rate Advance, not later than 11:00 a.m. (Eastern Standard Time) on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Advance or portion thereof to
be prepaid. Each partial prepayment of any Advance shall be in an amount not
less than $1,000,000 and shall be applied to prepay any outstanding Base Rate
Advances in full before any LIBO Rate Advances. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.07.
     2.07. Interest; Fees.
          (a) The Borrower agrees to pay interest on each Base Rate Advance at a
rate per annum equal to the Base Rate plus Applicable Margin for Base Rate
Advances.
          (b) The Borrower agrees to pay interest on each LIBO Rate Advance in
respect of each Interest Period therefor at a rate per annum equal to the LIBO
Rate for such Interest Period plus Applicable Margin for LIBO Rate Advances.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Advance or any fee or other amount whatsoever payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Advance, 2% per annum plus the rate otherwise applicable to such Advance as
provided above or (ii) in the case of any other amount, 2% per annum above the
Base Rate from time to time.
          (d) Accrued interest on each Advance shall be payable in arrears on
each Interest Payment Date for such Advance and upon termination or expiry of
the Commitment; provided, that (i) interest accrued pursuant to paragraph (c) of
this Section 2.07 shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Advance, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Advance to a Base Rate
Advance prior to the end of the then current Interest Period therefore, accrued
interest on such Advance shall be payable on the effective date of such
conversion.
          (e) The Borrower agrees to pay to the Lender, so long as the Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or



--------------------------------------------------------------------------------



 



-13-

the equivalent), additional interest on the unpaid principal amount of each LIBO
Rate Advance, from the date of such LIBO Rate Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the LIBO Rate for the then current
Interest Period for such LIBO Rate Advance from (ii) the rate obtained by
dividing such LIBO Rate by a percentage equal to 100% minus the LIBO Rate
Reserve Percentage for such Interest Period, payable on each date on which
interest is payable on such LIBO Rate Advance. A certificate of the Lender
setting forth the amount to which the Lender is then entitled under this
Section 2.07(e) shall be conclusive and binding on the Borrower in the absence
of manifest error.
          (f) The Borrower agrees to pay to the Lender a facility fee at a rate
per annum equal to the Applicable Facility Fee Rate, computed on the daily
average amount of the Commitment, whether or not utilized, such fee to be
payable on each Quarterly Date and on the date of the termination or expiry of
the Commitment.
          (g) The Borrower agrees to pay to the Lender a utilization fee at a
rate per annum equal to the Applicable Utilization Fee Rate on the aggregate
outstanding principal amount of the Advances for each day that the aggregate
outstanding principal amount of the Advances exceeds an amount equal to 50% of
the Commitment, such fee to be payable on each day on which interest is payable
hereunder.
          (h) All computations of interest based on the Base Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the LIBO Rate or the Federal Funds Rate and
computations of facility fee and utilization fee and of interest pursuant to
Section 2.07(e) shall be made on the basis of a year of 360 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest is payable.
     2.08. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Advance the Lender determines (which
determination shall be conclusive absent manifest error) that:
          (a) adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Period, or
          (b) the LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to the Lender of making or maintaining such Advance for
such Interest Period,
then the Lender shall give notice thereof to the Borrower by telephone or
telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any interest election request that requests the conversion of any Advance
to, or continuation of any Advance as, a LIBO Rate Advance shall be ineffective
(and any outstanding LIBO Rate Advance shall be converted to a Base Rate Advance
at the end of the current Interest Period therefore) and (ii) if any notice of
Advance requests a LIBO Rate Advance, such Advance shall be made as a Base Rate
Advance.



--------------------------------------------------------------------------------



 



-14-

     2.09. Increased Costs.
          (a) If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
included in the LIBO Rate Reserve Percentage) in or in the interpretation of (to
the extent any such introduction or change occurs after the date hereof) any law
or regulation or (ii) the compliance with any guideline or request of any
central bank or other governmental authority adopted or made after the date
hereof (whether or not having the force of law), there shall be any increase in
the cost to the Lender of agreeing to make or making, funding or maintaining
LIBO Rate Advances, the Borrower shall from time to time, within 10 days after
delivery by the Lender to the Borrower of a certificate as to the amount of such
increased cost, pay to the Lender the amount of the increased costs set forth in
such certificate (which certificate shall be conclusive and binding on the
Borrower in the absence of manifest error).
          (b) If the Lender determines that compliance with any law or
regulation enacted or introduced after the date hereof or any guideline or
request of any central bank or other governmental authority adopted or made
after the date hereof (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any corporation controlling the Lender and that the amount of such capital is
increased by or based upon the existence of the Lender’s Commitment and other
commitments of this type, or the Advances, then, the Borrower shall pay to the
Lender, within 10 days after delivery by the Lender to the Borrower of a
certificate as to the amount required to compensate the Lender or such
controlling corporation therefore, such amount (a certificate of the Lender as
to such amount to be conclusive and binding on the Borrower in the absence of
manifest error).
          (c) The Borrower shall not be required to compensate the Lender
pursuant to this Section 2.09 for any increased costs incurred more than
180 days prior to the date that the Lender notifies the Borrower of the change
in law or regulation (or in the interpretation thereof) giving rise to such
increased costs and of the Lender’s intention to claim compensation therefore
(except that, if the change giving rise to such increased costs is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).
     2.10. Break Funding. In the event of (a) the payment of any principal of
any LIBO Rate Advance other than on the last day of an Interest Period
therefore, (b) the conversion of any LIBO Rate Advance to a Base Rate Advance
other than on the last day of an Interest Period therefore or (c) the failure to
borrow, convert, continue or prepay any LIBO Rate Advance on the date specified
in any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate the Lender for the loss, cost and expense attributable to such
event, which shall be deemed to include an amount determined by the Lender to be
equal to the excess, if any, of (i) the LIBO Rate for the balance of such
Interest Period (or for the Interest Period that would have commenced on such
borrowing, conversion, continuation or prepayment), over (ii) the amount of
interest that the Lender would earn on such principal amount for the balance of
such Interest Period (or for such Interest Period) if the Lender were to invest
such principal amount for such period at the interest rate that would be bid by
the Lender (or an Affiliate of the Lender) for Dollar deposits from other banks
in the London interbank market at the commencement of such period. A certificate
of the Lender setting forth any



--------------------------------------------------------------------------------



 



-15-

amount or amounts that the Lender is entitled to receive pursuant to this
Section 2.10 shall be delivered to the Borrower and shall be conclusive and
binding on the Borrower in the absence of manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     2.11. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes; provided, that if the Borrower shall be required to deduct
any Indemnified Taxes by law, then (i) the sum payable shall be increased as
necessary so that after making all required deductions the Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant governmental authority in accordance
with applicable law.
          (b) The Borrower shall indemnify the Lender, within 10 days after
written demand therefore, for the full amount of any Indemnified Taxes paid by
the Lender and any penalties by law, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes by law
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by the Lender shall be conclusive absent manifest error.
          (c) As soon as practicable after any payment of any taxes paid by law
by the Borrower to a governmental authority, the Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such governmental
authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.
          (d) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower, at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
     2.12. Payments Generally.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or under Section 2.09, 2.10
or 2.11, or otherwise) prior to 12:00 noon (Eastern Standard Time) on the date
when due, in Dollars and immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender at its offices specified herein. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day



--------------------------------------------------------------------------------



 



-16-

and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.
          (b) If at any time insufficient funds are received by and available to
the Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied first, to pay interest then due
hereunder, then to pay fees and other amounts (other than principal) hereunder,
then to pay principal due hereunder.
          (c) The Borrower agrees that at any time after the occurrence and
during the continuance of an Event of Default, in addition to (and without
limitation of) any right of set-off, banker’s lien, or counterclaim and other
rights and remedies the Lender may otherwise have, the Lender shall be entitled,
at its option, to offset deposits held by it or any of its Affiliates (whether
general or special, time or demand, provisional or final, in whatever currency,
whether or not then due) other than those deposits which are specifically
pledged to secure separate obligations of the Borrower, for the account of, and
other indebtedness owing by it or any of its Affiliates to, the Borrower at any
of its offices, in Dollars or in any other currency, against any principal of or
interest on any of the Advances, or any other obligation of the Borrower
hereunder, which is not paid when due (regardless of whether such balances are
then due to the Borrower), in which case it shall promptly notify the Borrower;
provided, that failure to give such notice shall not affect the validity
thereof.
     2.13. Designation of a Different Applicable Lending Office. If Lender
requests compensation under Section 2.09, or requires the Borrower to pay any
additional amount to the Lender or any governmental authority for the account of
the Lender pursuant to Section 2.11, then the Lender shall use reasonable
efforts to designate a different Applicable Lending Office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.09 or 2.11, as the case may be, in the future and
(ii) would not subject the Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to the Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by the Lender in connection with
any such designation or assignment.
     SECTION 3. CONDITIONS OF LENDING.
     3.01. Condition Precedent to Initial Advance. The obligation of the Lender
to make its initial Advance is subject to the condition precedent that the
Lender shall have confirmed to the Borrower in writing that it has received the
following documents, each dated the Closing Date and in form and substance
satisfactory to the Lender:
          (a) This Agreement and the Note, each as duly executed and delivered
by the Borrower.
          (b) Certified copies and of all documents evidencing the authorization
of this Agreement and Note (including, without limitation, certified copies of
the certificate of incorporation and bylaws of the Borrower and resolutions of
the Board of Directors of the



--------------------------------------------------------------------------------



 



-17-

Borrower authorizing the execution, delivery and performance of the Agreement,
the Note and all other documents executed in connection herewith).
          (c) Certificate of existence or good standing of (i) Borrower from the
Secretary of State of the State of Ohio and each other jurisdiction where the
Borrower is required to be qualified to do business as a foreign corporation and
(ii) FirstMerit Bank from the Office of the Comptroller of the Currency.
          (d) A certificate of the Borrower certifying the names and true
signatures of the officers of the Borrower authorized to sign this Agreement and
the Note and any other documents to be delivered hereunder.
          (e) A favorable written opinion of Vorys, Sater, Seymour and Pease
LLP, as to such matters relating to this Agreement and the Note, as the Lender
may require.
          (f) Evidence of payment of all fees and expenses (including reasonable
fees and expenses of counsel to the Lender) then payable by the Borrower in
connection with this Agreement.
          (g) A duly executed funds disbursement agreement.
     3.02. Conditions Precedent to Each Advance. The obligation of the Lender to
make each Advance (including, without limitation, the initial Advance) shall be
subject to its receipt of a request for Advance delivered in accordance with
Section 2.02 and the further conditions precedent that on the date of such
Advance (a) the representations and warranties set forth in Section 4 shall be
true and correct on and as of the date of such Advance, before and after giving
effect to such Advance and to the application of the proceeds thereof, as though
made on and as of such date, (b) no Default shall have occurred and be
continuing, or would result from such Advance or from the application of the
proceeds thereof.
     SECTION 4. REPRESENTATIONS AND WARRANTIES.
     4.01. The Borrower represents and warrants to the Lender that:
          (a) The Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
          (b) The execution, delivery and performance of this Agreement and the
Note by the Borrower are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and the Note when duly
executed and delivered by the Borrower for



--------------------------------------------------------------------------------



 



-18-

value will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with their terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          (c) The execution, delivery and performance of this Agreement and the
Note by the Borrower (i) do not require any consent or approval of, registration
or filing with, or any other action by, any governmental authority, (ii) will
not violate any applicable law or regulation or the organizational documents of
the Borrower and (iii) will not violate or result in a default under any
contract, indenture, agreement or other instrument binding upon the Borrower.
          (d) The Borrower has heretofore furnished to the Lender its
consolidated balance sheet and consolidated statements of income, stockholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
and for the fiscal year ended December 31, 2006, with the opinion thereon of
PricewaterhouseCoopers. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Borrower and its Consolidated Subsidiaries as of such date
and for such fiscal year in accordance with GAAP. Since December 31, 2006, no
event or circumstance has occurred that has had a Material Adverse Effect.
          (e) There are no actions, suits, investigations or proceedings by or
before any arbitrator or governmental authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries which (i) if adversely determined, could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) involve this Agreement or the transactions contemplated hereby.
          (f) Each of the Borrower and its Subsidiaries is in compliance with
all applicable laws (including without limitation Environmental Laws, tax laws
and ERISA), regulations and orders of any governmental authority applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
          (g) The Borrower is not an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended. The
Borrower is a “bank holding company” within the meaning of the Bank Holding
Company Act of 1956, as amended.
          (h) No part of the proceeds of any Advance will be used for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System.
          (i) The Borrower is and, immediately after giving effect to each
Advance and the use of proceeds thereof, will be Solvent.



--------------------------------------------------------------------------------



 



-19-

          (j) The Borrower is in compliance with Sections 302 and 906 of the
Sarbanes-Oxley Act and the applicable rules and regulations under the United
States Securities Exchange Act of 1934, as amended.
          (k) No Insured Subsidiary, including but not limited to FirstMerit
Bank, has violated any applicable regulatory restrictions on dividends, and no
Bank Regulatory Authority has taken any action to restrict the payment of
dividends by any Insured Subsidiary.
          (l) Neither the Borrower nor any Subsidiary is under investigation by,
or is operating under any restrictions (excluding any restrictions on the
payment of dividends referenced in subsection (k) above and the requirements
imposed on FirstMerit Bank referenced in subsection (o) below) imposed by or
agreed to with, any Bank Regulatory Authority, other than routine examinations
by such Bank Regulatory Authority.
          (m) On the Closing Date, both the Borrower and each Insured Subsidiary
have been, or are deemed to have been, notified by the appropriate Bank
Regulatory Authority having regulatory authority over each of them that each of
them is “well capitalized”, as determined in accordance with any regulations
established by such Bank Regulatory Authority.
          (n) The deposits of FirstMerit Bank and each other Insured Subsidiary
that is an “insured depository institution” (within the meaning of § 12 U. S. C.
1831(c)) are insured by the FDIC and no act has occurred that would adversely
affect the status of such Insured Subsidiary as an FDIC insured bank.
          (o) FirstMerit Bank has complied with all requirements imposed upon it
pursuant to the Consent Order within the time limitations described therein, and
neither Borrower nor FirstMerit Bank has received any notice or other written
communication asserting FirstMerit Bank’s noncompliance with the Consent Order.
     SECTION 5. COVENANTS.
     5.01. Covenants. So long as any principal of or interest on any Advance or
any other amount payable hereunder or under the Note remains outstanding or the
Commitment remains in effect, the Borrower covenants and agrees that:
          (a) (i) The Borrower (A) will preserve and maintain, and will cause
FirstMerit Bank and each other Insured Subsidiary to preserve and maintain, its
corporate existence, (B) will cause each of its Subsidiaries other than
FirstMerit Bank to preserve and maintain its corporate existence, except for any
non-compliance which could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect (provided that nothing
in this Section 5.01(a) shall prohibit any transaction not prohibited by
Section 5.01(g), and (C) will, and will cause each of its Subsidiaries to,
comply with all applicable laws, statutes, rules, regulations and orders,
including without limitation the Consent Order and all applicable Environmental
Laws, tax laws and ERISA, except for any non-compliance which could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------



 



-20-

          (b) The Borrower will, and will cause each of its Subsidiaries to, pay
and discharge all taxes, assessments and other governmental charges imposed upon
it and its property or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials or supplies which if
unpaid might by law become a lien or charge upon any property of the Borrower or
such Subsidiary, except (i) such items as are being contested in good faith by
appropriate proceedings and as to which appropriate reserves are being
maintained and (ii) items the non-payment of which could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.
          (c) The Borrower will, and will cause each of its Subsidiaries to,
keep adequate records and books of account, in which complete entries will be
made in accordance with GAAP, and permit representatives of the Lender, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its property, and to discuss its business and affairs
with their officers, all to the extent reasonably requested by the Lender, and
subject to normal confidentiality requirements.
          (d) The Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies, and
with respect to property and risks of a character usually maintained by
corporations engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such corporations.
          (e) The Borrower will furnish to the Lender:
     (i) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, the consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as at the end of such year and the
consolidated statements of income and cash flows of the Borrower and its
Consolidated Subsidiaries for such year, with the unqualified opinion thereon of
a certified independent public accountant (it being understood that the
foregoing delivery requirement shall be satisfied by the filing of the
Borrower’s Report on Form 10-K with the SEC);
     (ii) as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Borrower, the consolidated balance sheet and the
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter,
certified by a senior financial officer of the Borrower, setting forth in each
case in comparative form the corresponding figures for the corresponding portion
of the previous fiscal year (it being understood that the foregoing delivery
requirement shall be satisfied by the Borrower’s filing the Borrower’s Report on
Form 10-Q with the SEC);
     (iii) together with each set of financial statements delivered under
clauses (i) and (ii) a compliance certificate signed by a senior financial
officer of the Borrower confirming compliance with the covenants in
Section 5.01(k), in reasonable detail;



--------------------------------------------------------------------------------



 



-21-

     (iv) promptly, notice of the filing of all registration statements
(excluding exhibits to such registration statements, and other than registration
statements filed on Form S-8 or any successor form) and regular periodic reports
filed on Form 10-K, Form 10-Q or Form 8-K (or any successor form), if any, that
the Borrower shall have filed with the SEC or any national securities exchange
(it being understood that the foregoing delivery requirement shall be satisfied
by the Borrower’s filing of the referenced reports with the SEC, provided that
the Borrower will promptly notify the Lender of such filing);
     (v) promptly upon their becoming available, the (A) “Consolidated Reports
of Condition and Income” (FFIEC Form 031 or 041 or any successor form of the
Federal Financial Institutions Examination Council) of any Insured Subsidiary;
(B) “Parent Company Only Financial Statements for Bank Holding Companies”
(report no. FR Y-9LP or any successor form of the Federal Reserve System) of the
Borrower; and (C) “Consolidated Financial Statements for Bank Holding Companies”
(report no. FR Y-9C or any successor form of the Federal Reserve System) of the
Borrower (it being understood that the foregoing delivery requirement shall be
satisfied by the Borrower’s filing of the referenced report with the Federal
Reserve, provided that the Borrower will promptly notify the Lender of such
filing);
     (vi) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed, to the extent not otherwise made available;
     (vii) as soon as possible and in any event within five Business Days,
written notice by the chief financial officer of the Borrower setting forth
details of any of the following, including the action which the Borrower has
taken and proposes to take with respect thereto: (A) the occurrence of a
Default; (B) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or governmental authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(C) any investigation of the Borrower or any Subsidiary by any Bank Regulatory
Authority having regulatory authority over the Borrower or any such Subsidiary
(other than routine examinations of the Borrower and/or any such Subsidiary);
(D) the issuance of any cease and desist order, written agreement, cancellation
of insurance or other public or enforcement action by the FDIC or other Bank
Regulatory Authority having regulatory authority over the Borrower or any
Subsidiary; or (E) the issuance of any memorandum of understanding or proposed
disciplinary action by or from any Bank Regulatory Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents); and
     (viii) promptly following any request therefor, such other information as
to the condition or operations, financial or otherwise, of the Borrower,
FirstMerit Bank and their Subsidiaries as the Lender may from time to time
reasonably request.



--------------------------------------------------------------------------------



 



-22-

          (f) The Borrower will use the proceeds of the Advances solely for its
general corporate purposes (in compliance with all applicable legal and
regulatory requirements).
          (g) The Borrower will not merge or consolidate with or into any other
Person or convey, transfer or lease all or substantially all of its property,
assets or revenues in a single transaction or series of transactions to any
Person, provided that nothing herein shall prohibit any merger of any other
Person into the Borrower so long as the Borrower is the continuing or surviving
corporation and at the time thereof, and after giving effect thereto, no Default
shall have occurred and be continuing, including but not limited to a Change of
Control.
          (h) The Borrower will not, nor will it permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, in each case whether now owned or hereafter acquired
(including, without limitation in the case of the Borrower, the capital stock of
any Insured Subsidiary), except:
     (i) Liens imposed by any governmental authority for Taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if, unless the amount thereof is not material with respect to it or
its financial condition, adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiary, as the case may be, in
accordance with GAAP;
     (ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate proceedings and Liens securing judgments but only to the extent
for an amount and for a period not resulting in an Event of Default under
Section 6.01(f) hereof;
     (iii) pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;
     (iv) deposits to secure the performance of bids, trade contracts (other
than for Debt) leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (v) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any Subsidiary;
     (vi) Liens arising under escrows, trusts, custodianships, separate
accounts, funds withheld procedures, and similar deposits, arrangements, or
agreements established with respect to insurance policies, annuities, guaranteed
investment contracts and similar products underwritten by, or reinsurance
agreements entered into by, any Insurance Subsidiary in the ordinary course of
business;



--------------------------------------------------------------------------------



 



-23-

     (vii) Liens on property of any corporation that becomes a Subsidiary of the
Borrower after the date hereof; provided, that such Liens are in existence at
the time such corporation becomes a Subsidiary of the Borrower and were not
created in anticipation thereof;
     (viii) Liens upon real and/or tangible personal property acquired after the
date hereof (by purchase, construction or otherwise) by the Borrower or any
Subsidiary, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing Debt representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such property; provided, that (i) no such Lien shall extend to or cover any
property of the Borrower or such Subsidiary other than the property so acquired
and improvements thereon and (ii) the principal amount of Debt secured by any
such Lien shall at no time exceed 80% of the fair market value (as determined in
good faith by a senior financial officer of the Borrower) of such property at
the time it was acquired (by purchase, construction or otherwise);
     (ix) judgment and other similar Liens arising in connection with court
proceedings, provided, that the execution or other enforcement of such judgment
or other similar Lien is effectively stayed and the claims secured thereby are
being actively contested in good faith and by appropriate proceedings (without
prejudice to Section 6.01(f));
     (x) rights of lessors under capitalized leases;
     (xi) Liens incurred in connection with repurchase agreements or in
connection with asset securitizations and Liens granted to a Federal Reserve
Bank or a Federal Home Loan Bank to secure advances or other transactions
incidental to the banking business of the Borrower or any Subsidiary, including
loans to meet liquidity requirements; and
     (xii) Liens securing obligations of a Subsidiary to the Borrower or another
Subsidiary; and
     (xiii) Liens on cash and Cash Equivalents securing Derivative Liabilities;
provided that the aggregate amount of cash and Cash Equivalents subject to such
Liens may at no time exceed the greater of 10% of Consolidated Tangible Net
Worth and 1% of the consolidated total assets of the Borrower and its
Subsidiaries.
          (i) The Borrower will not, nor will it permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property to, or purchase, lease or
otherwise acquire any property from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties.



--------------------------------------------------------------------------------



 



-24-

          (j) The Borrower will not create, incur or suffer to exist any Debt
for or in respect of borrowed money other than (i) Debt under this Agreement and
(ii) other Debt for or in respect of borrowed money in an aggregate principal
amount at any one time outstanding not exceeding $400,000,000.
          (k) The Borrower will not:
     (i) permit Consolidated Tangible Net Worth on any date to be less than the
sum of (a) $650,000,000 plus (b) 25% of the consolidated net income for each
fiscal quarter of the Company from and including the last fiscal quarter in 2006
to and including the fiscal quarter ending on (or most recently ended prior to)
such date; provided that, if there is a consolidated net loss for any such
fiscal quarter, consolidated net income for such fiscal quarter shall be deemed
to be zero;
     (ii) permit the Double Leverage Ratio at any time to exceed 1.10 to 1.00;
or
     (iii) permit the Consolidated Non-Performing Assets Ratio at any time to
exceed .125 to 1.00.
          (l) The Borrower will, and will cause each Insured Subsidiary to,
maintain at all times such amount of capital as may be prescribed by the Board
of Governors of the Federal Reserve System or the Comptroller of the Currency,
as the case may be, from time to time, whether by regulation, agreement or
order, and shall at all times ensure that each Insured Subsidiary shall be “well
capitalized” within the meaning of 12 U.S.C. §1831o, as amended, reenacted or
redesignated from time to time.
          (m) The deposits of each Insured Subsidiary will at all times by
insured by the Federal Deposit Insurance Corporation.
          (n) Should the Borrower, while this Agreement is in effect or the Note
remains unpaid, issue any Debt pursuant to a loan agreement, credit agreement,
note purchase agreement, indenture or other similar instrument, which instrument
includes covenants, warranties, representations or defaults, or events of
default (or any other type of restriction which would have the practical effect
of any of the foregoing, including without limitation, any “put” or mandatory
prepayment of such Debt) other than those set forth in this Agreement or in the
Note, the Borrower shall promptly so notify the Lender and, if the Lender shall
so request by written notice to the Borrower (after a determination has been
made by the Lender that any of the above-referenced documents or instruments
contain any provisions, which either individually or in the aggregate, are more
favorable than any of the provisions set forth herein), the Borrower and the
Lender shall promptly amend this Agreement to incorporate some or all of such
provisions, in the discretion of the Bank, into this Agreement and, to the
extent necessary and reasonably desirable to the Bank, into the Note, all at the
election of the Bank.”



--------------------------------------------------------------------------------



 



-25-

     SECTION 6. EVENTS OF DEFAULT.
     6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or any fee or other amount payable hereunder or under the Note
when due and such failure remains unremedied for three Business Days; or
          (b) Any representation or warranty made by the Borrower herein or in
any certificate or other document delivered by it in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or
          (c) (i) The Borrower shall fail to perform or observe any term or
covenant contained in Section 5.01(a), 5.01(e)(vii), 5.01(f), 5.01(g), 5.01(h),
5.01(k) or 5.01(l), or (ii) the Borrower shall fail to perform or observe any
other term or covenant in this Agreement on its part to be performed or observed
and such default under this clause (ii) shall continue for 30 days or more; or
          (d) (i) The Borrower or any of its Subsidiaries shall fail to pay when
due any principal of or premium or interest on any Material Debt, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument creating or evidencing the same or (ii) any other
event shall occur or condition shall exist under any loan agreement, credit
agreement, indenture or other agreement relating to Material Debt of the
Borrower or any of its Subsidiaries and shall continue after the applicable
grace period, if any, specified in such agreement, in each case in clauses
(i) and (ii), if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Material Debt; or
          (e) The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency, moratorium or reorganization or relief of debtors, or
liquidation or winding up, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property, assets or revenues and such
proceeding shall remain undismissed or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or
          (f) Any judgment or order for the payment of money in excess of
$100,000 shall be rendered against the Borrower or any of its Subsidiaries
(exclusive of amounts fully covered by insurance) and, if such judgment or order
shall not have been stayed or discharged (or provision made for discharge),
there shall be any period of 60 consecutive days following such



--------------------------------------------------------------------------------



 



-26-

judgment or order during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (g) A Change in Control shall occur; or
          (h) The Borrower or any of its Subsidiaries shall incur liability to a
Plan, a Multiemployer Plan or the PBGC (or any combination of the foregoing)
that either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect; or
          (i) Any Insured Subsidiary shall be required (whether or not the time
allowed by its Bank Regulatory Authority for the submission of such plan has
been established or elapsed) to submit a capital restoration plan of the type
referred to in 12 U.S.C. §1831o(b)(2)(C), as amended, re-enacted or redesignated
from time to time, or shall cease being an insured bank or accepting deposits or
making commercial loans on the instruction of any Bank Regulatory Authority with
authority to give such instruction other than pursuant to an instruction
generally applicable to banks organized under its jurisdiction of organization
or shall fail to comply with the provisions of the Consent Order or shall
otherwise be subject to a cease and desist order or other disciplinary action;
or
          (j) Any Bank Regulatory Authority having regulatory authority over
Borrower or any Insured Subsidiary, shall impose any restriction upon the
payment of dividends from any such Insured Subsidiary to the Borrower;
then, and in any such event, the Lender may, by notice to the Borrower,
(i) declare the obligation of the Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and/or (ii) declare the Advances
and the Note, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances and the Note,
all such interest and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that in the event of an entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of the Lender to
make Advances shall automatically be terminated and (B) the Advances and the
Note, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.
     SECTION 7. MISCELLANEOUS.
     7.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Note, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. This Agreement
and the Note and the documents referred to herein and therein constitute the
entire agreement of the parties with respect to the subject matter hereof and
thereof.



--------------------------------------------------------------------------------



 



-27-

     7.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier, telegraphic, telex or cable
communication) and mailed, telecopied, telegraphed, telexed, cabled or
delivered, to the respective addresses set forth below or at such other address
as shall be designated by any party in a written notice to the other party. All
such notices and communications shall, when mailed, telecopied, telegraphed,
telexed or cabled, be effective when deposited in the mails, telecopied,
delivered to the telegraph company, confirmed by telex answerback or delivered
to the cable company. Notices must be sent to all parties at the addresses
below:
Lender:
SunTrust Bank
303 Peachtree Street
3rd Floor
P.O. Box 4418
GA-Atlanta-0121
Atlanta, Georgia 30308
Attn: K. Scott Bazemore
         Vice President/Portfolio Manager
Tel: 404-230-5250
Fax: 404-581-1775
Borrower:
FirstMerit Corporation
111 Cascade Plaza
Akron, OH 44308
Attn: Mark F. DuHamel, Treasurer
Tel: 330-384-7535
Fax: 330-384-7133
     7.03. No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, and no course of dealing with respect to,
any right hereunder or under the Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     7.04. Costs, Expenses and Indemnification.
          (a) The Borrower agrees to pay to the Lender and reimburse the Lender
on demand for all reasonable costs and expenses incurred by the Lender in
connection with the preparation, negotiation, execution and delivery,
administration, modification, amendment or enforcement of this Agreement, the
Note and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender with respect thereto and with respect to advising the Lender as to its
rights and



--------------------------------------------------------------------------------



 



-28-

responsibilities under or in connection with this Agreement, including during
any workout or restructuring.
          (b) The Borrower hereby indemnifies the Lender and each of its
Affiliates and their respective officers, directors, employees, agents, advisors
and representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower or any of its Subsidiaries,
any of its shareholders or creditors, an Indemnified Party or any other Person,
or an Indemnified Party is otherwise a party thereto, and whether or not any of
the conditions precedent set forth in Section 3 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. The Lender
shall have no liability for any indirect, special, consequential or punitive
damages in connection with any matter relating hereto.
     7.05. Assignments and Participations.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).
          (b) The Lender may from time to time assign to another Person all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Commitment, the Advances and the Note);
provided that (i) except in the case of an assignment to an Affiliate of the
Lender, the Borrower must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld), and (ii) except in the case
of an assignment to an Affiliate of the Lender or an assignment of the entire
remaining amount of the Lender’s Commitment, the amount of the Commitment
subject to each such assignment shall not be less than $10,000,000 unless the
Borrower otherwise consents; provided further that any consent of the Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing.
          (c) The Lender may sell participations to one or more banks or other
entities (a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances and the Note); provided, that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the Borrower for the performance of
such obligations



--------------------------------------------------------------------------------



 



-29-

and (iii) the Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to (i) increase or extend the term, or extend the time or waive any requirement
for the reduction or termination, of the Commitment, (ii) extend the date fixed
for the payment of principal or interest on the Advances or any portion of any
fee hereunder payable to the Participant, (iii) reduce the amount of any payment
of principal hereunder, or (iv) reduce the rate at which interest is payable
hereunder, or any fee payable to the Participant, to a level below the rate at
which the Participant is entitled to receive such interest or fee.
          (d) The Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 7.05, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower or any Subsidiaries or Affiliates thereof
furnished to the Lender by or on behalf of the Borrower.
          (e) Notwithstanding any other provision set forth in this Agreement,
the Lender may at any time assign or create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances and the Note) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System; provided
that no such pledge or assignment of a security interest shall release the
Lender from any of its obligations hereunder or substitute any such assignee for
the Lender as a party hereto.
          (f) All amounts payable by the Borrower to the Lender under
Sections 2.10, 2.11, 2.12 and 7.04(b) shall be determined as if the Lender had
not sold or agreed to sell any participations in the Advances or the Note or its
Commitment and as if the Lender were funding each of such Advances and
Commitment in the same way that it is funding the portion of such Advances and
Commitment in which no participations have been sold.
     7.06. Governing Law; Submission to Jurisdiction.
          (a) This Agreement and the Note shall be governed by, and construed in
accordance with, the law of the State of Georgia. The Borrower hereby submits to
the nonexclusive jurisdiction of any Federal and/or state court (including
without limitation the Business Case division of the Fulton County Superior
Court, if applicable) located in the State of Georgia and any appellate court
thereof for the purposes of any action or proceeding arising out of or relating
to this Agreement or the Note or the transactions contemplated hereby. The
Borrower irrevocably waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of the venue of
any such action or proceeding brought in such a court and any claim that any
such action or proceeding brought in such a court has been brought in an
inconvenient forum.



--------------------------------------------------------------------------------



 



-30-

          (b) The Borrower irrevocably consents to service of process in the
manner provided for notices in Section 7.02. Nothing in this Agreement will
affect the right of the Lender to serve process in any other manner permitted by
law.
     7.07. Severability. In case any provision in this Agreement or in the Note
shall be held to be invalid, illegal or unenforceable, such provision shall be
severable from the rest of this Agreement or the Note, as the case may be, and
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.
     7.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
     7.09. Survival. The obligations of the Borrower under Sections 2.10, 2.11,
2.12 and 7.04 shall survive the repayment of the Advances and the termination of
the Commitment.
     7.10. Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     7.11. No Fiduciary Relationship. The Borrower acknowledges that the Lender
has no fiduciary relationship with, or fiduciary duty to, the Borrower arising
out of or in connection with this Agreement or the Note, and the relationship
between the Lender and the Borrower is solely that of creditor and debtor. This
Agreement does not create a joint venture among the parties.
     7.12. Captions. The table of contents, captions and section headings
appearing herein are included solely for convenience or reference and are not
intended to affect the interpretation of any provision of this Agreement.
     7.13. USA PATRIOT Act. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.
     7.14 Time is of the Essence. Time is of the essence in interpreting and
performing this Agreement and the Note.
     7.15. Confidentiality. The Lender agrees to maintain the confidentiality of
the information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such



--------------------------------------------------------------------------------



 



-31-

Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto (e) in
connection with the exercise of any remedies hereunder or under the Note or any
action or proceeding relating to this Agreement or the Note or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Lender or any
of its Affiliates on a nonconfidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
[signatures appear on following pages]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            FIRSTMERIT CORPORATION
      By:   /s/ Terrence E. Bichsel         Name:   Terrence E. Bichsel       
Title:   Exec. Vice President and CFO              By:   /s/ Mark N. DuHamel    
    Name:   Mark N. DuHamel        Title:   Exec. Vice President and Treasurer 
   

[SIGNATURE PAGE TO FIRSTMERIT CORPORATION/ SUNTRUST BANK
JULY 2007 CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SunTrust Bank
      By:           Name:           Title:        

[SIGNATURE PAGE TO FIRSTMERIT CORPORATION/ SUNTRUST BANK
JULY 2007 CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF NOTE]

U.S. $15,000,000   Dated: July 20, 2007

     FOR VALUE RECEIVED, the undersigned, FIRSTMERIT CORPORATION, a corporation,
organized under the laws of Ohio (the “Borrower”), HEREBY PROMISES TO PAY to the
order of SunTrust Bank (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Credit Agreement referred to below) on the Commitment
Termination Date (as so defined) the principal sum of FIFTEEN MILLION DOLLARS
($15,000,000) or, if less, the aggregate outstanding principal amount of the
Advances (as defined below) pursuant to the Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement. In addition, should legal action or an attorney at-law be
utilized to collect any amount due hereunder, the Borrower further promises to
pay all costs of collection, including the reasonable attorneys’ fees of the
Lender.
     Both principal and interest are payable in lawful money of the United
States of America in immediately available funds at the office of the Lender at
303 Peachtree Street, Atlanta, Georgia 30308. Each Advance made by the Lender to
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Note;
provided, that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
     This Note is the Note referred to in, and is entitled to the benefits of,
the Credit Agreement dated as of July 20, 2007 (the “Credit Agreement”, the
terms defined therein being used herein as therein defined) between the Borrower
and the Lender. The Credit Agreement contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
     The Borrower hereby waives presentment, demand, protest and notice of any
kind. Time is of the essence. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 



--------------------------------------------------------------------------------



 



-2-
     This Note shall be governed by, and construed in accordance with, the law
of the State of Georgia, United States of America.

            FIRSTMERIT CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



-3-
ADVANCES AND PAYMENTS OF PRINCIPAL

                                          Amount and   Amount of   Unpaid of    
        Type of   Principal Paid   Principal   Notation Date   Advance   or
Prepaid   Balance   Made By

 